Citation Nr: 0415959	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that, in pertinent part, denied the above 
claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  
However, one claimed service stressor is rocket and mortar 
attacks.  Documents from the U.S. Army Services Center for 
Unit Records Research verifies that the veteran's unit was 
exposed to rocket and mortar attacks.  Therefore, this 
particular stressor is satisfactorily corroborated.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The veteran was afforded a VA general medical examination in 
March 2001, at which time he was diagnosed as having a 
personality disorder.  PTSD was not diagnosed; however, the 
veteran described no stressors at that time and the examiner 
did not review the claims folder.  Accordingly, the veteran 
should be afforded a VA psychiatric examination on remand in 
order to determine whether he suffers from PTSD as a result 
of exposure to rocket and mortar attacks during service.  Any 
recent treatment records from the Las Vegas VA Medical Center 
(VAMC) should also be obtained.  

Accordingly, this claim is REMANDED for the following:

1.  Obtain the veteran's recent treatment 
records for a psychiatric disorder from 
the Las Vegas VAMC. 

2.  Subsequently, schedule the veteran for 
a VA examination by a psychiatrist in 
order to determine whether he has PTSD.  
Prior to conducting the examination, the 
doctor should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing, and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The doctor should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The doctor must express an opinion as to 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the veteran's verified 
stressor, i.e., in-service exposure to 
rocket and mortar attacks.  

The doctor must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  
  
4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



